

Exhibit 10.12
 
FORM OF
AMENDED AND RESTATED
MULTIPLE CLASS PLAN
on behalf of
[______________________] FUND
This Amended and Restated Multiple Class Plan (the “Plan”) has been adopted by a
majority of the Board of [Trustees/Directors] (the “Board”) of [NAME OF TRUST]
(the “Investment Company”), including a majority of the Board members who are
not “interested persons” (as defined in the Investment Company Act of 1940, as
amended (the “1940 Act”)) of the Investment Company, for its series named above
(the “Fund”). The Board has determined that the Plan, including the expense
allocation methods among the classes, is in the best interests of each class of
the Fund, the Fund and the Investment Company as a whole. The Plan sets forth
the provisions relating to the establishment of multiple classes of shares of
the Fund, and supersedes any Plan previously adopted for the Fund.
1.The Fund publicly offers [five] classes of shares, known as [Class A Shares,
Class C Shares, Class R Shares, Class R6 Shares and Advisor Class Shares].


2.Class A Shares carry a front-end sales charge ranging from [0% - 2.25%/ 4.25%/
5.75%,] and Class C Shares, Class R Shares, Class R6 Shares and Advisor Class
Shares are not subject to any front-end sales charges.


3.Class A Shares are not subject to a contingent deferred sales charge (“CDSC”),
except in the following limited circumstances. On investments of $1 million or
more, a CDSC of [0.75%/1.00%] of the lesser of the then-current net asset value
or the original net asset value at the time of purchase applies to redemptions
of those investments within the contingency period of 18 months from the
calendar month following their purchase. The CDSC is waived in certain
circumstances, as described in the Fund’s prospectus and statement of additional
information (“SAI”).


Class C Shares redeemed within 12 months of their purchase are assessed a CDSC
of 1.00% on the lesser of the then-current net asset value or the original net
asset value at the time of purchase. The CDSC is waived in certain circumstances
as described in the Fund’s prospectus and SAI.
Class R Shares, Class R6 Shares and Advisor Class Shares are not subject to any
CDSC.
4.The distribution plan adopted by the Investment Company pursuant to Rule 12b-1
under the 1940 Act (the “Rule 12b-1 Plan”) associated with the Class A Shares
may be used to reimburse Franklin/Templeton Distributors, Inc. (the
“Distributor”) or others for expenses incurred in the promotion and distribution
of the Class A Shares, as well as for shareholder services provided for existing
shareholders of Class A Shares of the Fund. Such distribution expenses and
shareholder services expenses (as set forth in the Fund’s Class A Shares Rule
12b-1 Plan) may be paid only pursuant to the terms of the Fund’s Class A Shares
Rule 12b-1 Plan.


The Rule 12b-1 Plan associated with the Class C Shares has two components. The
first component is a service fee, to be paid to Distributors for payments to
dealers or others, or to be paid directly to others, for furnishing personal
services and maintaining shareholder or beneficial owner accounts. The second
component is an asset-based sales charge to be paid to Distributors as
compensation for Distributors’ distribution-related services including
compensation for amounts advanced to securities dealers or their firms or others
selling Class C Shares. In addition, Distributor may use such monies to assist
in the distribution and promotion of Class C Shares. Such service and
distribution fees and expenses (as set forth in the Fund’s Class C Shares Rule
12b-1 Plan) may be paid only pursuant to the terms of the Fund’s Class C Shares
Rule 12b-1 Plan.
The Rule 12b-1 Plan associated with the Class R Shares may be used to compensate
the Distributor or others for its services. Such monies may be paid to
Distributors as compensation for Distributors’ distribution-related services
including compensation for amounts advanced to securities dealers or their firms
or others (including retirement plan recordkeepers) selling Class R Shares. In
addition, Distributors may use such monies to assist in the distribution and
promotion of Class R Shares. Such monies paid to Distributors or others may also
be used to pay Distributors, dealers or others (including retirement plan
recordkeepers) for, among other things, furnishing personal services and
maintaining shareholder or beneficial owner accounts. Such distribution expenses
and shareholder services expenses (as set forth in the Fund’s Class R Shares
Rule 12b-1 Plan) may be paid only pursuant to the terms of the Fund’s Class R
Shares Rule 12b-1 Plan.



--------------------------------------------------------------------------------




The Rule 12b-1 Plans for the Class A, Class C and Class R Shares shall operate
in accordance with the Conduct Rules of the Financial Industry Regulatory
Authority, or any successor thereto.
No Rule 12b-1 Plan has been adopted on behalf of Class R6 Shares or Advisor
Class Shares and, therefore, Class R6 Shares and Advisor Class Shares shall not
be subject to deductions relating to Rule 12b-1 fees.
5.With respect to transfer agency fees and expenses, the Investment Company, on
behalf of the Fund, has entered into an Amended and Restated Transfer Agent and
Shareholder Services Agreement (the “Agreement”) with respect to the Fund’s
classes of shares for the provision of various transfer agency and shareholder
services. Under the Agreement, fees and expenses (including out of pocket
expenses) for such services are incurred separately for: (i) [Class A, Class C,
Class R and Advisor Class Shares] (the “Original Classes”) as a group (which
includes beneficial owner servicing fees and networked account servicing fees);
and (ii) Class R6 Shares (which does not incur beneficial ownership services and
network account servicing fees).


6.All fees and expenses incurred by the Fund, other than Rule 12b-1 fees and
transfer agency fees and expenses (including out of pocket expenses), as
described above, are Fundwide Expenses (as that term is defined in Rule 18f-3
under the 1940 Act). The transfer agency fees and expenses (including out of
pocket expenses, beneficial owner servicing fees and networked account servicing
fees) incurred by the Original Classes are treated as Fundwide Expenses with
respect to the Original Classes only, and the transfer agency fees and expenses
(including out of pocket expenses) incurred by Class R6 Shares are borne solely
by the holders of Class R6 Shares. For purposes of these expense allocations,
the specific fees or expenses incurred under a particular Rule 12b-1 Plan or
under the Agreement include any fees or expenses directly associated with such
Rule 12b-1 Plan or Agreement, including proxy preparation and solicitation
expenses or similar expenses related to any shareholder voted related thereto.


7.The only difference in expenses as among the Original Classes, together as a
group on the one hand, and the Class R6 Shares, on the other shall relate to
differences in transfer agent and shareholder services expenses, as described
above. The only difference among the Original Classes shall relate to
differences in Rule 12b-1 Plan expenses, as described in the applicable Rule
12b-1 Plans; however, to the extent that the Rule 12b-1 Plan expenses of one
class are the same as the Rule 12b-1 Plan expenses of another class, such
classes shall be subject to the same expenses.


8.There shall be no conversion features associated with the Class A, Class C,
Class R, Class R6 and Advisor Class Shares.


9.Shares of Class A, Class C, Class R, Class R6 and Advisor Class may be
exchanged for shares of another investment company within the Franklin Templeton
Group of Funds according to the terms and conditions stated in each fund’s
prospectus and SAI, as may be amended from time to time, to the extent permitted
by the 1940 Act, and the rules and regulations adopted thereunder.


10.Each class will vote separately with respect to any Rule 12b-1 Plan related
to, or which now or in the future may affect, that class.


11.All material amendments to this Plan must be approved by a majority of the
Board members, including a majority of the independent Board members.


12.I, ___________, Vice President and Secretary of the Investment Company, do
hereby certify that this Multiple Class Plan was adopted on behalf of the
[___________] Fund, by a majority of the Board members of the Investment
Company, including a majority of the independent Board members, on
[___________].






_______________________
    
Vice President & Secretary





2